     2
                  Case 2:20-cv-01480-MJP Document 50 Filed 12/10/20 Page 1 of 2
     3

     4

1
                                                                         The Honorable Marsha J. Pechman
2

3

4

5

6

7

8                                        UNITED STATES DISTRICT COURT
                                        WESTERN DISTRICT OF WASHINGTON
9                                                 AT SEATTLE
10
                RIVKA SPIVAK,                                    CASE NO. C20-1480 MJP
11
                                         Plaintiff,
12
                            v.
13                                                               PLAINTIFF’S SURREPLY TO
                  ALPHABET INC, et al.,
14                                                               GOOGLE’S MOTION TO DISMISS
                                         Defendants.
15

16

17
                Plaintiff files this surreply to Google’s Motion to Dismiss (Dkt #31). In Google’s reply
18
         (Dkt #46), they make the following statement: “Because there was and is no federal prosecution,
19
         Plaintiff’s claim of interference with a federal prosecution fails.” (Dkt #46, page 6 line 24). This
20
         is a new allegation not raised in Google’s original motion. Google’s original motion only
21
         challenged whether Plaintiff has sufficiently alleged a federal prosecution. It did not deny that
22
         one existed.
23

24

     9          PLAINTIFF’S SURREPLY TO GOOGLE’S MOTION TO DISMISS - 1                    RIVKA SPIVAK
                CASE NO: 2:20-CV-01480-MJP                                                617 519 1100
     1
     2
                   Case 2:20-cv-01480-MJP Document 50 Filed 12/10/20 Page 2 of 2
     3

     4

1               To establish that this distinction is material, Plaintiff asks this Court to take judicial

2        notice of United States Department of Justice et al v. Google LLC (1:20-cv-03010 District of

3        Columbia District Court, Filed: 10/20/20). Plaintiff also avers that on September 13, 2019 she

4        gave Google notice that she had sent evidence to the anti-trust investigators. She shared with

5        them the letter she sent to the Attorney General’s office. That letter began with “I am writing

6        because of what I know about Google’s anti-competitive ad-tech strategies. I first raised

7        concerns about this, internally, as a Google employee, back in 2011 and I continued to raise

8        other concerns regarding the ethics of Google's monopolistic ad-tech approach throughout the

9        remainder of my employment.”

10              Google’s allegation that “there was and is no federal prosecution” is not true. Google is

11       aware of the anti-trust case brought by the United States Department of Justice. Google is also

12       aware that Plaintiff has previously testified in the investigation that led to that prosecution.

13              Google’s allegation that “there was and is no federal prosecution” should be stricken

14       from their reply because it is a new material allegation not raised in their initial motion.

15

16

17              DATED: December 10, 2020                                Respectfully Submitted,

18                                                                      s/Rivka Spivak (Pro Se)
                                                                        128 NE 51st Street
19                                                                      Seattle, WA 98105
                                                                        617.519.1100
20                                                                      rebeccaspivak@outlook.com

21

22

23

24

     9          PLAINTIFF’S SURREPLY TO GOOGLE’S MOTION TO DISMISS - 2                      RIVKA SPIVAK
                CASE NO: 2:20-CV-01480-MJP                                                  617 519 1100
     1
